PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,094,223
Issue Date: 17 Aug 2021
Application No. 15/538,990
Filing or 371(c) Date: 22 Jun 2017
Attorney Docket No. 049648/531711


:
:	DECISION ON PETITION
:
:
:


This is a response to Patentee’s renewed “request for recalculation of patent term adjustment in view of safe harbor statement under 37 CFR 1.704(d)” filed on August 4, 2021, requesting that the Office adjust the patent term adjustment from 831 days to an unspecified number of days.

This redetermination is being issued because the undersigned reviewed the PTA calculations and found that one reduction pursuant to 37 C.F.R. § 1.704(c)(10) was improperly calculated.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On August 4, 2021, Patentee filed a request for recalculation of patent term adjustment in view of safe harbor statement under 37 CFR 1.704(d).”

On August 17, 2021, the Office determined that applicant was entitled to 831 days of PTA.  

Decision

Upon review, the USPTO finds that Patentee is entitled to 769 days of PTA.  

Two periods of reduction and are in dispute.

“A” Delay

The Office found there are 500 days of “A” delay under 35 U.S.C. § 154(b)(1)(A).

 “B” Delay 

The Office found there are 416 days of “B” delay.  

“C” Delay

The Office found there are zero days of “C” delay.  

Overlap

The Office found there are zero days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

There are two periods of reduction in dispute.

First, the Office finds that the 8-day reduction accorded under 37 C.F.R. § 1.704(c)(8) is not warranted in light of the concurrently submitted safe harbor statement under 37 C.F.R. 
§ 1.704(d), and this reduction has been removed.

Second, the Office assessed a 16-day reduction under the pre-Supernus version of 37 C.F.R. 
§ 1.704(c)(10).  However, since this application contains a notice of allowance that was mailed on or after July 16, 2020, the post- Supernus version of 37 C.F.R. § 1.704(c)(10) applies.  See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020). 1

The Office mailed a notice of allowance on March 30, 2021 and the Patentee filed an amendment pursuant to 37 C.F.R. § 1.312 on June 24, 2021.  The period beginning on March 31, 2021 and ending on June 24, 2021 totals 86 days: it follows an 86-day reduction is warranted under 37 C.F.R. § 1.704(c)(10).  

The reduction of 16 days has been removed and a reduction of 86 days has been entered.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
500 + 416 (1513 – 1097) + 0 – 0 – 147 (61 + 86) = 769

Conclusion

Patentee is entitled to PTA of 769 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 500 + 416 + 0 – 0 – 147 = 769 days. 
TWO (2) months from the mail date of this decision pursuant to 37 C.F.R. § 1.705(b).   The petition fee set forth in 37 C.F.R. § 1.18(e) is required, and extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 769 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a PTA of 769 days along with the petition fee set forth in 37 C.F.R. 
§ 1.18(e), and extensions of time pursuant to 37 C.F.R. § 1.136(a) are available.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 11,094,223 B2
		DATED            :     Aug. 17, 2021				DRAFT
		INVENTOR(S) :     Lampotang et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 831 days

      Delete the phrase “by 831 days” and insert – by 769 days --	
		






















    
        
            
        
            
        
            
        
            
    

    
        1 The notice is viewable here: https://www.govinfo.gov/content/pkg/FR-2020-06-16/pdf/2020-11786.pdf.
        
        2 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.